Exhibit 10.1

PERRIGO COMPANY PLC

2019 LONG-TERM INCENTIVE PLAN

SECTION 1.    PURPOSE AND HISTORY. Perrigo Company, a Michigan corporation,
sponsored the Perrigo Company 2008 Long-Term Incentive Plan (the “2008 Plan”) to
encourage employees, directors and other persons providing significant services
to Perrigo Company and its subsidiaries and/or Affiliates to acquire a
proprietary interest in the growth and performance of Perrigo Company, to
generate an increased incentive to contribute to its future success and
prosperity, thus enhancing the value of Perrigo Company for the benefit of share
owners, and to enhance the ability of Perrigo Company to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of Perrigo Company depends. Perrigo Company
amended and restated the 2008 Plan and renamed the 2008 Plan the Perrigo Company
2013 Long-Term Incentive Plan (the “2013 Plan”) which was approved by the
Perrigo Company shareholders on November 18, 2013. Effective December 18, 2013,
Perrigo Company became a wholly-owned subsidiary of Perrigo Company plc, a
public limited company headquartered in Ireland, and Perrigo Company plc assumed
sponsorship of the 2013 Plan. Perrigo Company plc has amended and restated the
2013 Plan, as set forth herein, and has renamed the 2013 Plan the Perrigo
Company plc 2019 Long-Term Incentive Plan (the “2019 Plan” or the “Plan”).

SECTION 2.    DEFINITIONS. As used in the Plan, the following terms shall have
the meanings set forth below:

(a)    “Affiliate” and “Associate” have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

(b)    “Award” means any Option, Stock Appreciation Right, Restricted Share
Award, Performance Share, Performance Unit, Restricted Share Unit, or any other
right, interest, or option relating to Shares or other securities of Perrigo
granted pursuant to the provisions of the Plan.

(c)    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing any Award granted hereunder and signed by both
Perrigo and the Participant.

(d)    “Beneficiary” means the person or persons to whom an Award is transferred
by his or her will or by the laws of descent and distribution of the state in
which the Participant resided at the time of his or her death.

(e)    “Board” means the Board of Directors of Perrigo Company plc.

(f)    “Cause” means any of the following events, as determined by the
Committee:

(1)    The commission of an act which, if proven in a court of law, would
constitute a felony violation under applicable criminal laws;

(2)    A breach of any material duty or obligation imposed upon the Participant
by the Company;

 

1



--------------------------------------------------------------------------------

(3)    Divulging the Company’s confidential information, or breaching or causing
the breach of any confidentiality agreement to which the Participant or the
Company is a party;

(4)    Engaging or assisting others to engage in business in competition with
the Company;

(5)    Refusal to follow a lawful order of the Participant’s superior or other
conduct which the Board or the Committee determines to represent insubordination
on the part of the Participant; or

(6)    Other conduct by the Participant which the Board or the Committee, in its
discretion, deems to be sufficiently injurious to the interests of the Company
to constitute cause.

(g)    “CEO” means the Chief Executive Officer of Perrigo.

(h)    A “Change in Control” means the occurrence of any of the following:

(1)    Any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act or any comparable successor provisions) (other than
(A) Perrigo, (B) any employee benefit plan of the Company or any Trustee of or
fiduciary with respect to any such plan when acting in such capacity, or (C) any
person who, on the Effective Date of the Plan, is an Affiliate of Perrigo and
owning in excess of ten percent (10%) of the outstanding Shares of Perrigo and
the respective successors, executors, legal representatives, heirs and legal
assigns of such person), alone or together with its Affiliates and associates,
and other than in a merger or consolidation of the type referred to in
subsection (h)(2) below, has acquired or obtained the right to acquire the
beneficial ownership of fifty percent (50%) or more of the Shares then
outstanding;

(2)    The consummation of a merger, consolidation or similar transaction
involving Perrigo and, immediately after the consummation of such merger,
consolidation or similar transaction, the shareholders of Perrigo immediately
prior to such consummation do not beneficially own (within the meaning of Rule
13d-3 of the Exchange Act or comparable successor rules), directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined voting power of the surviving entity in such
merger, consolidation or similar transaction, or (B) outstanding voting
securities representing more than fifty percent (50%) of the combined voting
power of the parent of the surviving entity in such merger, consolidation or
similar transaction; or

(3)    The Continuing Directors no longer constitute a majority of the Board.

(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(j)    “Committee” means the Remuneration Committee of the Board, which shall
consist of not fewer than three directors, taking into consideration for each
such director (i) the rules under Section 16(b) of the Exchange Act regarding
“non-employee directors,” (ii) to the extent the

 

2



--------------------------------------------------------------------------------

administration of an Award relates to a Grandfathered Award, the requirements of
Section 162(m) of the Code regarding “outside directors,” and (iii) the rules
regarding “independent directors” of the securities exchange on which the Shares
are listed, or any successor definition to any of the foregoing. For purposes of
the Plan, reference to the Committee shall be deemed to refer to any
subcommittee, subcommittees, or other persons or groups of persons to whom the
Committee’s authority has been delegated pursuant to Section 3(a) or
Section 3(b) of the Plan.

(k)    “Company” means Perrigo Company plc, its subsidiaries and/or Affiliates.

(l)    “Continuing Director” means any person who was a member of the Board on
the Effective Date of the Plan, and any new director thereafter elected by the
shareholders or appointed by the Board, provided such new director’s election or
nomination for election by the Perrigo shareholders was approved by a majority
of directors who were either directors on the Effective Date or whose election
or nomination for election was previously so approved.

(m)    “Covered Employee” means a “covered employee” within the meaning of
Section 162(m)(3) of the Code as in effect immediately prior to enactment of
P.L. 115-97.

(n)    “Disability” means (i) with respect to an Employee, disability as defined
under the Company’s long term disability insurance plan under which such
Employee is then covered; (ii) with respect to any Participant who is not
covered under a Company long-term disability plan, the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as determined by the Committee in its sole discretion.

(o)    “Dividend Equivalent” means a credit made to the bookkeeping account
maintained by the Committee on behalf of a Participant, in an amount equal to
the dividends paid on one Share for each Share represented by an Award held by
such Participant, as described in Section 11 hereof.

(p)    “Effective Date” has the meaning set forth in Section 17 hereof.

(q)    “Employee” means any employee of the Company.

(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(s)    “Fair Market Value” means (i) with respect to a Share, the last reported
sale price of a Share on the date of determination, or on the most recent date
on which the Share is traded prior to that date, as reported on the securities
exchange on which the Shares are listed, and (ii) with respect to any other
property, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.

(t)    “Grandfathered Award” means an Award granted to a Covered Employee prior
to November 2, 2017, which is (i) intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
as in effect immediately prior to enactment of P.L. 115-97 and (ii) not modified
in any material respect on or after November 2, 2017, within the meaning of
Section 13601(e)(2) of P.L. 115-97, as may be amended from time to time
(including any rules and regulations promulgated thereunder).

 

3



--------------------------------------------------------------------------------

(u)    “Incentive Stock Option” means an Option that, at the time such Option is
granted under Section 6 hereof, qualifies as an incentive stock option within
the meaning of Section 422 of the Code or any successor provision thereto. Only
Employees may be awarded Incentive Stock Options.

(v)    “Involuntary Termination for Economic Reasons” means that the
Participant’s Termination Date occurs due to involuntary termination of
employment by the Company by reason of a corporate restructuring, a disposition
or acquisition of a business or facility, or a downsizing or layoff, as
determined by the CEO, in his sole discretion, or by the Committee in the case
of a Participant subject to Section 16 of the Exchange Act.

(w)    “Nonstatutory Stock Option” means an Option granted under Section 6
hereof that is not intended to be an Incentive Stock Option.

(x)    “Option” means an Award of an Incentive Stock Option or a Nonstatutory
Stock Option.

(y)    “Original Effective Date” means October 28, 2003.

(z)    “Participant” means an Employee who has been granted an Award under the
Plan.

(aa)    “Performance Award” means any Award of Performance Shares or Performance
Units pursuant to Section 9 hereof.

(bb)    “Performance Period” means the period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
the performance goals specified by the Committee with respect to such Award are
to be measured.

(cc)    “Performance Share” means any grant pursuant to Section 9 hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Shares, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

(dd)    “Performance Unit” means any grant pursuant to Section 9 hereof of a
unit valued by reference to a designated amount of property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(ee)    “Perrigo” means Perrigo Company plc and any successor thereto.

 

4



--------------------------------------------------------------------------------

(ff)    “Person” means any individual, corporation, partnership, association,
joint-stock company, Company, unincorporated organization, limited liability
company, other entity or government or political subdivision thereof.

(gg)    “Prior Stock Plans” means (i) the Perrigo Company Employee Stock Option
Plan, (ii) the Perrigo Company Non-Qualified Stock Option Plan for Directors,
(iii) the Perrigo Company Restricted Stock Plan for Directors, and (iv) the
Perrigo Company Restricted Stock Plan for Directors II.

(hh)    “Restricted Share” means any Share issued with the restriction that the
holder may not sell, transfer, pledge, or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share, and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(ii)    “Restricted Share Award” means an award of Restricted Shares under
Section 8 hereof.

(jj)    “Restricted Share Unit” or “RSU” means restricted share units which
entitle the Participant to receive Shares or the value thereof which is
determined in whole or in part, or is otherwise based, on Shares pursuant to
Section 10 hereof.

(kk)    “Retirement” means a Participant’s Termination Date which occurs
(i) pursuant to a voluntary early retirement program approved by the Board or
the Committee, (ii) after attaining age 65, or (iii) after attaining age 60 with
ten or more years of service with the Company. For this purpose, a year of
service shall be a completed 12-month period of service beginning on the first
day of the Participant’s service with the Company as an Employee or an
anniversary of such date.

(ll)    “Shares” means ordinary shares, nominal value €0.001 per share, of
Perrigo and such other securities of Perrigo as the Committee may from time to
time determine.

(mm)    “Short-Term Deferral Period” means, with respect to an amount payable
pursuant to an Award, the period ending no later than the 15th day of the third
month following the later of (i) the end of the Participant’s taxable year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(ii) the end of Perrigo’s fiscal year in which the amount is no longer subject
to a substantial risk of forfeiture. A Participant shall have no discretion over
the payment date and shall have no right to interest as a result of payment on a
date other than the first day of the Short-Term Deferral Period.

(nn)    “Stock Appreciation Right” means any right granted to a Participant
pursuant to Section 7 hereof to receive, upon exercise by the Participant, the
excess of (i) the Fair Market Value of one Share on the date of exercise over
(ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which shall not be
less than the Fair Market Value of one Share on such date of grant of the right
or the related Option, as the case may be. Any payment by the Company in respect
of such right may be made in cash, Shares, other property, or any combination
thereof, as the Committee, in its sole discretion, shall determine.

 

5



--------------------------------------------------------------------------------

(oo)    “Ten Percent Shareholder” means a person who owns (after taking into
account the attribution rules of Section 424(b) of the Code or any successor
provision thereto) more than 10% of the combined voting power of all classes of
shares beneficial interest of the Company.

(pp)    “Termination Date” means the date that a Participant ceases to be an
Employee and ceases to perform any material services for the Company, including,
but not limited to, advisory or consulting services or services as a member of
the Board. Unless otherwise determined by the Committee in its sole discretion,
for purposes of the Plan, an Employee shall be considered to have a Termination
Date if his or her employer ceases to be an Affiliate, even if he or she
continues to be employed by such employer.

SECTION 3.    ADMINISTRATION.

(a)    AUTHORITY OF COMMITTEE. The Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (i) select the Participants to whom Awards may
be granted; (ii) determine the type or types of Awards to be granted to
Participants; (iii) determine the number of Shares to be covered by each Award
granted hereunder and the term of each such Award; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder (including approval of any form of Award Agreement), which
terms and conditions may provide for the forfeiture of Awards, the repayment of
cash or Shares or other amounts received with respect to an Award and/or the
repayment of any gains or profits on a Participant’s sale of Shares acquired
under an Award under specified circumstances; (v) determine whether, to what
extent and under what circumstances Awards may be settled in cash, Shares or
other property or canceled or suspended; (vi) determine whether, to what extent
and under what circumstances cash, Shares and other property and other amounts
payable with respect to an Award under this Plan shall be deferred either
automatically or at the election of the Participant; (vii) determine whether, to
what extent and under what circumstances, any Award shall be canceled or
suspended; (viii)interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (ix) establish, amend and rescind rules
and regulations relating to the Plan, (x) establish, amend and rescind rules and
regulations relating to the Plan (including the adoption of any sub-plan under
the Plan) for the purpose of satisfying applicable foreign laws and/or
qualifying for preferred tax treatment under applicable foreign laws;
(xi) appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (xii) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan. Decisions of the Committee shall be final, conclusive and binding
upon all persons, including the Company, any Participant, and shareholder, and
any Employee of the Company. Perrigo has adopted sub-plans governing awards
taxable in the State of Israel and the Republic of Ireland, which sub-plans are
attached hereto as Appendix A and Appendix B. Perrigo has also adopted Appendix
C as a sub-plan governing Awards to non-employee directors and consultants.

(b)    DELEGATION. The CEO has the authority to grant Awards to Participants,
other than Participants who are subject to Section 16 of the Exchange Act, and
to determine the terms and conditions of such Awards (including approval of any
form of Award Agreement), subject to the limitations of the Plan and such other
limitations and guidelines as the Committee may deem appropriate. Such
delegation of authority includes, but is not limited to, the authority to
determine

 

6



--------------------------------------------------------------------------------

(i) the type or types of Awards to be granted, (ii) the number of Shares to be
covered by each such Award, (iii) the expiration date of each such Award,
(iv) the period during which an Option shall be exercisable which may be
determined at or subsequent to grant, (v) the restriction period applicable to
Restricted Share Awards and to RSUs, (vi) the performance criteria and
performance period applicable to Performance Awards, (vii) the terms and
conditions relating to the effect of a Participant’s Termination Date, and
(viii) the effect of a Change in Control on such Awards.

(c)    AWARD AGREEMENTS

(1)    MINIMUM VESTING. No Award granted under the Plan may vest, in whole or in
part, prior to the one-year anniversary of the date of grant of the Award.
Notwithstanding the foregoing, a Participant’s Award Agreement may provide for
accelerated vesting if the Participant’s Termination Date occurs due to the
Participant’s death, Disability or Retirement, upon a Change in Control, or upon
the Participant’s termination without “cause” (as defined in the applicable
Award Agreement) or separation for “good reason” (as defined in the applicable
Award Agreement) within a specified period following a Change in Control. The
forgoing one-year minimum vesting period shall not apply to any Award granted in
substitution for an Award pursuant to Section 4(f) that does not reduce the
vesting period of the Award being substituted.

(2)    VESTING DURING DISABILITY. Unless the Committee determines otherwise, the
vesting of Awards granted hereunder shall continue during any period of
short-term disability. A Participant who is absent from work due to a long-term
disability shall continue to vest until the earlier of (i) the six month
anniversary of the commencement of the Participant’s long-term disability, or
(ii) the Participant’s Termination Date.

(3)    PAYMENT FOR AWARDS. Except as otherwise required in any Award Agreement
or by the terms of the Plan, recipients of Awards under the Plan shall not be
required to make any payment or provide consideration other than the rendering
of services.

(4)    ACCEPTANCE OF AWARD. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a fully executed copy thereof to Perrigo, and otherwise
complied with the then applicable terms and conditions.

SECTION 4.    DURATION OF, AND SHARES SUBJECT TO PLAN.

(a)    TERM. The Plan shall remain in effect until terminated by the Board,
provided, however, that no Award may be granted under the Plan more than 10
years after the Effective Date, but any Award theretofore granted may extend
beyond that date.

(b)    SHARES SUBJECT TO THE PLAN. The maximum number of Shares in respect for
which Awards may be granted under the Plan, subject to adjustment as provided in
Section 4(f) of the Plan, is (i) 3,000,000, plus (ii) the number of Shares that
remained available for issuance under the 2013 Plan as of the Effective Date
(including Shares underlying outstanding awards

 

7



--------------------------------------------------------------------------------

under the 2013 Plan and Prior Stock Plans that are forfeited, terminated, expire
unexercised or are otherwise settled without the delivery of Shares on and after
the Effective Date). No further awards shall be made under the Prior Stock Plans
after the Original Effective Date.

(c)    AWARD SHARE LIMITS. No individual Employee may be granted Awards in any
one calendar year with respect to more than 400,000 Shares. The maximum amount
payable in cash to a Covered Employee for any calendar year with respect to any
Award subject to Section 14 shall be $6,000,000.

(d)    COMPUTATION OF SHARES. For the purpose of computing the total number of
Shares available for Awards under the Plan, there shall be counted against the
above limits the number of Shares subject to issuance upon the exercise or
settlement of Awards as of the dates on which such Awards are granted. The
Shares which were previously subject to Awards shall again be available for
Awards under the Plan if any such Awards are forfeited, terminated, expire
unexercised, settled in cash or exchanged for other Awards (to the extent of
such forfeiture or expiration of such Awards), or if the Shares subject thereto
can otherwise no longer be issued. Further, any Shares which are used as full or
partial payment to Perrigo by a Participant of the purchase price of Shares or
the tax withholding requirement with respect to any Awards granted under the
Plan shall again be available for Awards under the Plan. The number of Shares
that are forfeited, expire unexercised or are otherwise settled without the
delivery of Shares under the Prior Stock Plans on and after the Original
Effective Date shall again be available for Awards under this Plan. If a Stock
Appreciation Right is settled in Shares, Shares that are in excess of the net
Shares delivered on exercise of such Stock Appreciation Right shall be added
back to the number of Shares available for future Awards under the Plan.

(e)    SOURCE OF SHARES. Shares which may be issued under the Plan may be either
authorized and unissued shares or issued shares which have been reacquired by
Perrigo. No fractional shares shall be issued under the Plan. The Committee
shall determine whether cash, Awards, or other property shall be issued or paid
in lieu of fractional Shares or whether such fractional Shares or any rights
thereto shall be forfeited or otherwise eliminated. In all cases the Committee
shall require that the nominal value of each newly issued Share issued in
satisfaction of an Award under the Plan (including any sub-plan) shall be paid
up.

(f)    CHANGES IN SHARES. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin off or similar transaction or other change in corporate structure
affecting the Shares, the Committee shall make equitable adjustments and
substitutions with respect to (i) the aggregate number, class and kind of Shares
which may be delivered under the Plan, in the aggregate or to any one
Participant, (ii) the number, class, kind and option or exercise price of Shares
subject to outstanding Options, Stock Appreciation Rights or other Awards
granted under the Plan, and (iii) the number, class and kind of Shares subject
to, Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company). The Committee shall
have the sole discretion to determine the manner of such equitable adjustment or
substitution, provided that the number of Shares or other securities subject to
any Award shall always be a whole number.

 

8



--------------------------------------------------------------------------------

SECTION 5.    ELIGIBILITY. Any Employee shall be eligible to be selected as a
Participant. Awards may be granted to Employees who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Participants on assignments outside their home country.

SECTION 6.    STOCK OPTIONS. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
granted under the Plan shall be evidenced by an Award Agreement in such form as
the Committee may from time to time approve. Any such Option shall be subject to
the following terms and conditions and to such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall deem
desirable:

(a)    OPTION PRICE. The purchase price per Share purchasable under an Option
shall be determined by the Committee in its sole discretion; provided that
(i) such purchase price shall not be less than the Fair Market Value of the
Share on the date of the grant of the Option, and (ii) such purchase price for
an Incentive Stock Option granted to a Ten Percent Shareholder shall be not less
than 110% of the Fair Market Value of the Share on the date of grant of the
Option.

(b)    OPTION PERIOD. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that (i) no Option shall be exercisable after the
expiration of 10 years from the date the Option is granted, and (ii) no
Incentive Stock Option granted to a Ten Percent Shareholder shall be exercisable
after the expiration of five years from the date the Option is granted.

(c)    EXERCISABILITY. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant. Unless otherwise
determined by the Committee at or subsequent to grant, no Incentive Stock Option
shall be exercisable during the year ending on the day before the first
anniversary date of the granting of the Incentive Stock Option.

(d)    METHOD OF EXERCISE. Subject to the other provisions of the Plan and any
applicable Award Agreement, any Option may be exercised by the Participant in
whole or in part at such time or times, and the Participant may make payment of
the option price in such form or forms, including, without limitation, payment
by delivery of cash, Shares or other consideration (including, where permitted
by law and the Committee, Awards) having a Fair Market Value on the exercise
date equal to the total option price, or by any combination of cash, Shares and
other consideration as the Committee may specify in the applicable Award
Agreement.

(e)    INCENTIVE STOCK OPTIONS. In accordance with rules and procedures
established by the Committee, the aggregate Fair Market Value (determined as of
the time of grant) of the Shares with respect to which Incentive Stock Options
held by any Participant which are exercisable for the first time by such
Participant during any calendar year under the Plan (and under any other benefit
plans of Perrigo or of any parent or subsidiary corporation of Perrigo) shall
not exceed $100,000 or, if different, the maximum limitation in effect at the
time of grant under

 

9



--------------------------------------------------------------------------------

Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. The terms of any Incentive Stock Option granted
hereunder shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision, and any regulations promulgated thereunder. An
Incentive Stock Option must be exercised within three months following the
Participant’s Termination Date, or within 12 months if such termination is by
reason of death or Disability. If an Option intended to be an Incentive Stock
Option fails to satisfy the requirements of Section 422 of the Code, such Option
will automatically convert to a Nonstatutory Stock Option.

(f)    REPRICING. Except in connection with a corporate transaction involving
Perrigo (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other Awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, without the approval
of Perrigo’s shareholders.

SECTION 7.    STOCK APPRECIATION RIGHTS.

(a)    GRANT OF AWARDS. Stock Appreciation Rights may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan
and may, but need not, relate to a specific Option granted under Section 6. Each
Share subject to a Stock Appreciation Right shall have an exercise price of not
less than Fair Market Value of a Share on the date of grant of the Stock
Appreciation Right. The term of the Stock Appreciation Right shall be fixed by
the Committee in its sole discretion, provided that no Stock Appreciation Right
shall be exercisable after the expiration of 10 years from the date the Stock
Appreciation Right is granted. The Committee, in its sole discretion, shall
establish or impose such other terms and conditions with respect to Stock
Appreciation Rights as it shall deem appropriate, which need not be the same
with respect to each recipient.

(b)    OPTIONS. Any Stock Appreciation Right related to a Nonstatutory Stock
Option may be granted at the same time such Option is granted or at any time
thereafter before exercise or expiration of such Option. Any Stock Appreciation
Right related to an Incentive Stock Option must be granted at the same time such
Option is granted, and may be exercised only if and when the Fair Market Value
of the Shares subject to the Incentive Stock Option exceeds the aggregate
purchase price for the Option. In the case of any Stock Appreciation Right
related to any Option, the Stock Appreciation Right or applicable portion
thereof shall terminate and no longer be exercisable upon the termination or
exercise of the related Option, except that a Stock Appreciation Right granted
with respect to less than the full number of Shares covered by a related Option
shall not be reduced until the exercise or termination of the related Option
exceeds the number of shares not covered by the Stock Appreciation Right. Any
Option related to any Stock Appreciation Right shall no longer be exercisable to
the extent the related Stock Appreciation Right has been exercised.

 

10



--------------------------------------------------------------------------------

SECTION 8.    RESTRICTED SHARES.

(a)    GRANT OF AWARDS. Restricted Share Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Share Awards need not be
the same with respect to each recipient.

(b)    REGISTRATION. Any Restricted Shares issued hereunder may be evidenced in
such manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of Restricted Shares awarded under the Plan, such certificate shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award.

(c)    FORFEITURE. Except as set forth in Section 12 or otherwise determined by
the Committee at the time of grant, upon a Participant’s Termination Date for
any reason during the restriction period, all Restricted Shares still subject to
restriction shall be forfeited by the Participant and reacquired by Perrigo;
provided that the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interests of Perrigo, waive in whole or in part any
or all remaining restrictions with respect to such Participant’s Restricted
Shares, except for Restricted Share Awards that are intended to comply with the
performance-based compensation requirements of Section 14. Unrestricted Shares,
evidenced in such manner as the Committee shall deem appropriate, shall be
issued to the grantee promptly after the period of forfeiture, as determined or
modified by the Committee, shall expire.

SECTION 9.    PERFORMANCE AWARDS.

(a)    GRANT OF AWARDS. Performance Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The performance criteria to be achieved during any
Performance Period, the length of the Performance Period, and the amount of the
Award to be distributed shall be determined by the Committee upon the grant of
each Performance Award. Subject to the provisions of the Plan, the Committee, in
its sole discretion, shall determine the Participants to whom and the time or
times at which such Awards shall be made and all conditions of the Awards. The
provisions of Performance Awards need not be the same with respect to each
recipient.

(b)    PAYMENT OF AWARDS. Following the end of each Performance Period, the
Committee shall certify the extent to which the performance criteria and other
conditions of the Award are achieved. Except as otherwise provided in the Plan,
Performance Awards shall be settled following the Committee’s certification
after the end of the relevant Performance Period, but in no event shall
settlement occur later than the last day of the Short-Term Deferral Period
applicable to the Award. Performance Awards may be paid in cash, Shares, other
property or any combination of the foregoing, as determined in the sole
discretion of the Committee at the time of payment.

 

11



--------------------------------------------------------------------------------

SECTION 10.    RESTRICTED SHARE UNIT AWARDS.

(a)    GRANT OF AWARDS. Restricted Share Unit (“RSU”) Awards may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. At the time of grant of an RSU Award, the Committee shall
determine the number of RSUs subject to the Award, when such RSUs shall vest,
any conditions (such as continued employment) that must be met in order for the
RSUs to vest at the end of the applicable restriction period, and any purchase
price applicable to the Award. The Committee shall establish a bookkeeping
account in the Participant’s name that reflects the number and type of RSUs
standing to the credit of the Participant.

(b)    PAYMENT OF AWARDS. Each RSU that vests entitles the Participant to one
Share, cash equal to the Fair Market Value of a Share on the date of vesting, or
a combination thereof as determined by the Committee and set forth in the Award
Agreement. Except as otherwise provided in the Plan or in an Award Agreement,
payment in Shares or cash (as applicable) shall be made upon the vesting of an
RSU and in no event later than the last day of the Short-Term Deferral Period;
provided, however, that a Change in Control (as defined in Section 2) shall not
accelerate the payment date of an RSU that is subject to Section 409A of the
Code unless such Change in Control is also a “change in control event” as
defined in the regulations under Section 409A of the Code.

SECTION 11.    DIVIDEND EQUIVALENTS

If the Committee so determines at the time of grant of an Award, Perrigo shall
credit to a bookkeeping account maintained on behalf of such Participant an
amount equal to the amount of the dividends the Participant would have received,
if such Award held by the Participant on the record date for such dividend
payment had been a Share. No interest or other earnings shall accrue on such
bookkeeping account. Amounts attributable to such dividend equivalents shall be
subject to the same terms and conditions as the Awards to which such dividend
equivalents relate. Notwithstanding the foregoing, any dividend equivalents
granted in connection with unvested Awards shall be payable only if and to the
extent the underlying Awards become vested.

SECTION 12.    EFFECT OF TERMINATION DATE

(a)    AWARDS, GENERALLY. The Committee shall have the discretion to establish
terms and conditions relating to the effect of the Participant’s Termination
Date on Awards under the Plan.

(b)    OPTIONS, STOCK APPRECIATION RIGHTS, AND RESTRICTED SHARES. Unless
otherwise determined by the Committee with respect to an Award of Options, Stock
Appreciation Rights or Restricted Shares as provided in the applicable Award
Agreement, and subject to the terms of the Plan, the following provisions shall
apply to Options, Stock Appreciation Rights and Restricted Shares on a
Participant’s Termination Date.

(1)    DEATH, DISABILITY, RETIREMENT. If the Participant’s Termination Date
occurs due to the Participant’s death, Disability or Retirement, (i) the
restriction period with respect to any Restricted Shares shall lapse, and
(ii) the Participant’s outstanding Options and Stock Appreciation Rights shall
immediately vest in full and may

 

12



--------------------------------------------------------------------------------

thereafter be exercised in whole or in part by the Participant (or the duly
appointed fiduciary of the Participant’s estate or Beneficiary in the case of
death, or conservator of the Participant’s estate in the case of Disability) at
any time prior to the expiration of the respective terms of the Options or Stock
Appreciation Rights, as applicable.

(2)    INVOLUNTARY TERMINATION FOR ECONOMIC REASONS. If the Participant’s
Termination Date occurs by reason of Involuntary Termination for Economic
Reasons, the Participant may exercise his or her Options and Stock Appreciation
Rights, to the extent vested, at any time prior to the earlier of (i) the date
which is 30 days after the date which is 24 months after such Termination Date,
or (ii) the expiration of the respective terms of the Options or Stock
Appreciation Rights. Any Options, Stock Appreciation Rights or Restricted Shares
that are not vested at such Termination Date, but are scheduled to vest during
the 24-month period following the Termination Date, shall continue to vest
during such 24-month period according to the vesting schedule in effect prior to
such Termination Date. Any Options, Stock Appreciation Rights and Restricted
Shares that are not scheduled to vest during such 24-month period will be
forfeited on the Termination Date. Notwithstanding the foregoing, if the
Participant’s Termination Date occurs for a reason that is both described in
this Section 12(b)(2) and in Section 13(a), the special vesting rules described
in Section 13(a) shall apply in lieu of the vesting rules described in this
Section 12(b)(2).

If the Participant dies after the Termination Date while his or her Options or
Stock Appreciation Rights remain exercisable under this paragraph (2), the duly
appointed fiduciary of the Participant’s estate or his or her Beneficiary may
exercise the Options and Stock Appreciation Rights (to the extent that such
Options and Stock Appreciation Rights were vested and exercisable prior to
death), at any time prior to the later of the date which is (i) 30 days after
the date which is 24 months after the Participant’s Termination Date, or (ii) 12
months after the date of death, but in no event later than the expiration of the
respective terms of the Options and Stock Appreciation Rights.

(3)    TERMINATION FOR CAUSE. If the Participant’s Termination Date is for
Cause, at the time such notice of termination is given by the Company (i) any
Restricted Shares subject to a restriction period shall be forfeited, and
(ii) the Participant’s right to exercise his or her Options and Stock
Appreciation Rights shall terminate. If within 60 days of a Participant’s
Termination Date the Company discovers circumstances which would have permitted
it to terminate the Participant’s employment or service for Cause, such
Termination Date shall be deemed to have occurred for reasons of Cause. Any
Shares, cash or other property paid or delivered to the Participant under the
Plan within 60 days of such Termination Date shall be forfeited and the
Participant shall be required to repay such amount to the Company.

(4)    OTHER TERMINATION OF EMPLOYMENT OR SERVICE. If the Participant’s
Termination Date occurs for reasons other than as described in this
Section 12(b), the Participant shall have the right to exercise his or her
Options and Stock Appreciation Rights at any time prior to the earlier of
(i) the date which is three months after such Termination Date, or (ii) the
expiration date of the respective terms of the Options or Stock Appreciation
Rights, as applicable, but only to the extent such Option or

 

13



--------------------------------------------------------------------------------

Stock Appreciation Right, as applicable, was vested prior to such Termination
Date. Any Options or Stock Appreciation Rights which are not vested at such
Termination Date shall be forfeited on the Termination Date.

If the Participant dies after the Termination Date while his or her Options or
Stock Appreciation Rights remain exercisable under this paragraph (4), the duly
appointed fiduciary of the Participant’s estate or his or her Beneficiary may
exercise the Options or Stock Appreciation Rights (to the extent that such
Options or Stock Appreciation Rights were vested and exercisable prior to
death), at any time prior to the earlier of (i) 12 months after the date of
death, or (ii) the expiration of the respective terms of the Options or Stock
Appreciation Rights, as applicable.

(c)    SERVICE-VESTING RSU AWARDS. Unless determined otherwise by the Committee
with respect to a service-based vesting RSU Award, the following provisions
shall apply.

(1)    DEATH, DISABILITY, RETIREMENT. If the Participant’s Termination Date
occurs due to the Participant’s death, Disability or Retirement, a service-based
vesting RSU shall immediately vest in full, provided that any such Disability is
a disability as defined in Section 409A of the Code and the regulations
thereunder. Payment of the Award due to death or Disability shall be made within
the Short-Term Deferral Period. Subject to Section 16(f) regarding specified
employees, payment of the Award due to Retirement shall be made within the
75-day period following the Participant’s separation from service (as defined in
Section 409A); provided, however, that the Participant shall not have the right
to designate the year of payment if such period spans two calendar years.

(2)    INVOLUNTARY TERMINATION FOR ECONOMIC REASONS. If the Participant’s
Termination Date occurs by reason of an Involuntary Termination for Economic
Reasons that constitutes a separation from service (as defined in Section 409A),
(x) any Shares subject to a service-based vesting RSU Award that are scheduled
to vest during the 24-month period following such Termination Date shall
continue to vest during such 24-month period according to the vesting schedule
in effect prior to such Termination Date, and (y) any Shares that are not
scheduled to vest during such period shall be forfeited on the Termination Date.
Subject to Section 16(f) regarding specified employees, the Participant shall
receive payment with respect to such Award when the scheduled vesting date or
dates occur. Notwithstanding the foregoing, if the Participant’s Termination
Date occurs for a reason that is both described in this Section 12(c)(2) and in
Section 13(a), the special vesting rules described in Section 13(a) shall apply
in lieu of the vesting rules described in this Section 12(c)(2).

(3)    TERMINATION FOR CAUSE. If the Participant’s Termination Date is for
Cause, at the time such notice of termination is given by the Company, the
portion of any service-based vesting RSU Award that is not vested shall be
forfeited at the time of such notice of termination. If within 60 days of a
Participant’s Termination Date the Company discovers circumstances which would
have permitted it to terminate the Participant’s employment or service for
Cause, such Termination Date shall be deemed to have occurred for reasons of
Cause. Any Shares, cash or other property paid or delivered to the Participant
under the Plan within 60 days of such Termination Date shall be forfeited and
the Participant shall be required to repay such amount to the Company.

 

14



--------------------------------------------------------------------------------

(4)    OTHER TERMINATION OF EMPLOYMENT OR SERVICE. If the Participant’s
Termination Date occurs for reasons other than as described in this
Section 12(c), the portion of any service-based vesting RSU Award that is not
vested at such Termination Date shall be forfeited on the Termination Date.

(d)    PERFORMANCE-VESTING RSU AWARDS (“PSUs”). Unless otherwise determined by
the Committee with respect to an RSU Award, the following provisions shall
apply.

(1)    DEATH, DISABILITY, RETIREMENT. If the Participant’s Termination Date
occurs due to the Participant’s death, Disability or Retirement, any Shares
subject to the PSU Award shall vest or be forfeited depending on the attainment
of performance goals. Subject to Section 16(f) regarding specified employees,
the Participant shall receive payment with respect to such PSU Award in
accordance with
Section 9(b).

(2)    INVOLUNTARY TERMINATION FOR ECONOMIC REASONS. If the Participant’s
Termination Date occurs by reason of an Involuntary Termination for Economic
Reasons that constitutes a separation from service (as defined in Section 409A),
(i) any Shares subject to the PSU Award for which the Performance Period is
scheduled to end during the 24-month period following such Termination Date
shall vest or be forfeited depending on the attainment of performance goals, and
(ii) any Shares subject to the PSU Award for which the Performance Period is not
scheduled to end during such 24-month period shall be forfeited on the
Termination Date. Subject to Section 16(f) regarding specified employees, the
Participant shall receive payment with respect to such PSU Award in accordance
with Section 9(b). Notwithstanding the foregoing, if the Participant’s
Termination Date occurs for a reason that is both described in this
Section 12(d)(2) and in Section 13(a), the special vesting rules described in
Section 13(a) shall apply in lieu of the vesting rules described in this
Section 12(d)(2).

(3)    TERMINATION FOR CAUSE. If the Participant’s Termination Date is for
Cause, at the time such notice of termination is given by the Company, the
portion of any PSU Award that is not vested shall be forfeited at the time of
such notice of termination. If within 60 days of a Participant’s Termination
Date the Company discovers circumstances which would have permitted it to
terminate the Participant’s employment or service for Cause, such Termination
Date shall be deemed to have occurred for reasons of Cause. Any Shares, cash or
other property paid or delivered to the Participant under the Plan within 60
days of such Termination Date shall be forfeited and the Participant shall be
required to repay such amount to the Company.

(4)    OTHER TERMINATION OF EMPLOYMENT OR SERVICE. If the Participant’s
Termination Date occurs for reasons other than as described in this
Section 12(d), the portion of any PSU Award that is not vested at such
Termination Date shall be forfeited on the Termination Date.

 

15



--------------------------------------------------------------------------------

SECTION 13.    CHANGE IN CONTROL PROVISIONS

Notwithstanding any other provision of the Plan to the contrary, unless
otherwise determined by the Committee with respect to an Award as stipulated in
the applicable Award Agreement, in the event of a Change in Control:

(a)    If the Participant’s Termination Date occurs by reason of a termination
without “cause” (as is defined in the applicable Award Agreement) or a
separation for “good reason” (as defined in the applicable Award Agreement) on
or after a Change in Control and prior to the two year anniversary of the Change
in Control, the following shall apply to Awards held by Participants:

(1)    Any Options and Stock Appreciation Rights outstanding as of such
Termination Date, and which are not then exercisable and vested, shall become
fully exercisable and vested.

(2)    The restrictions and deferral limitations and other conditions applicable
to any Restricted Shares shall lapse, and such Restricted Shares shall become
free of all restrictions and limitations and become fully vested and
transferable.

(3)    All Performance Awards shall be considered to be earned and payable as if
target performance had been obtained for the performance period. In addition,
any deferral or other restriction applicable to the Performance Awards shall
lapse and such Performance Awards shall be settled as soon as practicable after
the Participant’s Termination Date.

(4)    The restrictions and deferral limitations and other conditions applicable
to any service-based vesting RSU Award shall lapse, and such RSU Awards shall
become fully vested and shall be settled as soon as practicable after the
Participant’s Termination Date.

(b)    In addition to the foregoing, the Committee may take any one or more of
the following actions with respect to any or all Awards that were granted on or
after February 7, 2007, without the consent of any Participant:

(1)    The Committee may require that Participants surrender outstanding Options
and Stock Appreciation Rights in exchange for one or more payments by the
Company, in cash or Shares as determined by the Committee, equal to the amount,
if any, by which the then Fair Market Value of the Shares subject to the
Participant’s unexercised Options and Stock Appreciation Rights exceeds the
purchase price. Payment shall be made on such terms as the Committee determines.

(2)    After giving Participants an opportunity to exercise their outstanding
Options and Stock Appreciation Rights, the Committee may terminate any or all
unexercised Options and Stock Appreciation Rights at such time as the Committee
deems appropriate.

 

16



--------------------------------------------------------------------------------

(3)    The Committee may determine that any Awards that remain outstanding after
the Change in Control shall be converted to similar grants of the surviving
corporation (or a parent or subsidiary of the surviving corporation).

(4)    Any such surrender, termination or conversion shall take place as of the
date of the Change in Control or such other date as the Committee may specify.

SECTION 14.    GRANDFATHERED AWARDS

(a)    Notwithstanding any other provision of this Plan, the provisions of this
Section 14 shall apply to Grandfathered Awards.

(b)    If an Award is subject to this Section 14, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of one or any combination of the following: cash flow;
cash flow from operations; net income, total earnings; earnings per share,
diluted or basic; earnings per share from continuing operations, diluted or
basic; earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; earnings from operations; net asset turnover;
inventory turnover; capital expenditures; net earnings; operating earnings;
gross or operating margin; debt; working capital; return on equity; return on
net assets; return on total assets; return on capital; return on invested
capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; cost control; debt reduction; productivity; delivery
performance; safety record; stock price; stock price appreciation; and total
stockholder return, of Perrigo or the Affiliate or division of Perrigo for or
within which the Participant is primarily employed. Such performance goals also
may be based upon the attaining specified levels of Company performance under
one or more of the measures described above relative to the performance of other
corporations. Such performance goals shall be set by the Committee within the
times period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code and the regulations thereunder as in effect
immediately prior to enactment of P.L. 115-97.

(c)    Notwithstanding any provision of this Plan other than Section 13, with
respect to any Award that is subject to this Section 14, the Committee may not
adjust upwards the amount payable pursuant to such Award, nor may it waive the
achievement of the applicable performance goals except in the case of the death
or disability of the Participant.

(d)    The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 14 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(B) of the Code as in
effect immediately prior to enactment of P.L. 115-97.

 

17



--------------------------------------------------------------------------------

SECTION 15.    AMENDMENT AND TERMINATION.

(a)    The Board may amend, alter or discontinue the Plan at any time; provided,
however, no amendment, alteration, or discontinuation shall be made that would
impair the rights of an optionee or Participant under an Award theretofore
granted, without the optionee’s or Participant’s consent; provided, further
that, any amendment that would (i) except as is provided in Section 4(f) of the
Plan, increase the total number of shares reserved for the purpose of the Plan,
(ii) change the employees or class of employees eligible to participate in the
Plan, (iii) change the minimum exercise price for any Option or Stock
Appreciation Right below the minimum price set forth in Section 6(a) and
Section 7 of the Plan, as applicable, or (iv) materially (within the meaning of
rules of the securities exchange on which the Shares are then listed) change the
terms of the Plan, shall not be effective without the approval of Perrigo’s
shareholders.

(b)    The Committee may amend the terms of any Award theretofore granted;
provided, that no such amendment shall impair the rights of any Participant
without his or her consent. In addition, the CEO may amend the terms of any
Award theretofore granted to a Participant who is not subject to Section 16 of
the Exchange Act; provided, that no such amendment shall impair the rights of
any Participant without his or her consent.

(c)    Except as provided in Section 14 (regarding Grandfathered Awards), the
Committee shall be authorized to make adjustments in Performance Award criteria
or in the terms and conditions of non-Performance Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry it into effect. In the event the Company shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of another corporation or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate.

SECTION 16.    GENERAL PROVISIONS.

(a)    TRANSFERS OF AWARDS. Unless otherwise determined by the Committee (or the
CEO, as applicable) with respect to an Award other than an Incentive Stock
Option, no Award, and no Shares subject to Awards granted under the Plan which
have not been issued or as to which any applicable restriction, performance or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, except by will or by the laws of descent and distribution
or pursuant to a domestic relations order; provided that, if so determined by
the Committee (or the CEO, as applicable), a Participant may, in the manner
established by the Committee (or the CEO), designate a beneficiary to exercise
the rights of the Participant with respect to any Award upon the death of the
Participant. Unless otherwise determined by the Committee (or the CEO, as
applicable), each Award shall be exercisable, during the Participant’s lifetime,
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
subject to such rules as the Committee may establish, a Nonstatutory Stock
Option may be transferred by a Participant during his or her lifetime to a
trust, partnership or other entity established for the benefit of the
Participant and his or her immediate family which, for purposes of the Plan,
shall mean those persons who, at

 

18



--------------------------------------------------------------------------------

the time of such transfer, would be entitled to inherit part or all of the
estate of the Participant under the laws of intestate succession then in effect
in the state in which the Participant resides if the Participant had died on
such transfer date without a will.

(b)    NO RIGHT TO BE GRANTED AWARDS. No Employee or Participant shall have any
claim to be granted any Award under the Plan nor to remain in the employment or
service of the Company and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan. The Committee may, in its sole
discretion, condition eligibility for an Award on the execution of a noncompete
or similar-type agreement.

(c)    SHARE CERTIFICATES. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any securities
exchange upon which the Shares are then listed, and any applicable Federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

(d)    DEFERRAL OF AWARDS. The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred. Subject
to the provisions of this Plan and any Award Agreement, the recipient of an
Award (including, without limitation, any deferred Award) may, if so determined
by the Committee, be entitled to receive, currently or on a deferred basis,
interest or dividends, or interest or dividend equivalents, with respect to the
number of shares covered by the Award, as determined by the Committee, in its
sole discretion, and the Committee may provide that such amounts (if any) shall
be deemed to have been reinvested in additional Shares or otherwise reinvested.
Notwithstanding the foregoing, any dividends or dividend equivalents shall be
payable only if and to the extent the underlying Awards become vested.

(e)    DELIVERY AND EXECUTION OF ELECTRONIC DOCUMENTS. To the extent permitted
by applicable law, Perrigo may (i) deliver by email or other electronic means
(including posting on a web site maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder (including, but not limited to, prospectuses required by the U.S.
Securities and Exchange Commission) and all other documents that Perrigo is
required to deliver to its shareholders (including, but not limited to, annual
reports and proxy statements), and (ii) permit Participants to electronically
execute applicable Plan documents (including, but not limited to, Award
Agreements) in the manner prescribed by the Committee.

(f)    SECTION 409A SPECIFIED EMPLOYEES AND SEPARATE PAYMENTS. Notwithstanding
any other provision of the Plan, if and to the extent any portion of any payment
of an Award that is subject to Section 409A is payable upon the Participant’s
separation from service (as defined in Section 409A) and the Participant is a
specified employee (as defined in Section 409A) as determined by Perrigo in
accordance with its procedures, such portion of the payment shall be delayed to
the first business day following the six-month anniversary of such separation
from service. Each amount payable under an Award that is subject to Section 409A
is hereby designated a separate payment for purposes of Section 409A.

 

19



--------------------------------------------------------------------------------

(g)    WITHHOLDING TAXES. The Company shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of any withholding taxes
due in respect of an Award or payment hereunder, including withholding from
other compensation payable to the Participant by the Company, and shall take all
actions as it determines are necessary to satisfy all obligations for the
payment of applicable withholding taxes, including, without limitation, any
Federal Insurance Contributions Act (“FICA”) taxes due on the vesting of an
Award. The Committee shall be authorized to establish procedures for
Participants to elect to satisfy such withholding tax obligations by (i) the
delivery of, or directing the Company to retain, Shares, or (ii) tendering
payment to the Company in the form of a personal check, a bank order, a money
order, or such other form of cash payment as may be approved by the Committee.
In no event may the number of Shares withheld exceed the number necessary to
satisfy the maximum Federal, state and local income and employment tax
withholding requirements.

(h)    NO IMPACT ON ADOPTION OF OTHER COMPENSATION PROGRAMS. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
otherwise required; and such arrangements may be either generally applicable or
applicable only in specific cases.

(i)    GOVERNING LAW. The Plan and Awards granted under the Plan shall be
governed by the applicable Code provisions to the maximum extent possible.
Otherwise, the laws of the State of Michigan (without reference to principles of
conflicts of laws) shall govern the operation of, and the rights of Participants
under, the Plan and Awards granted hereunder. With respect to Awards granted to
Participants who are foreign nationals or who are employed outside the United
States, the Plan and any rules and regulations relating to the Plan shall be
governed by the applicable Code provisions to the maximum extent possible and
otherwise by the laws of the State of Michigan (without reference to principles
of conflicts of laws) and, to the extent that applicable foreign law differs
from the Code and Michigan law, in accordance with applicable foreign law.

If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(j)    FORFEITURE OF AWARDS. If Perrigo, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if a
Participant’s incentive or equity-based compensation is subject to automatic
forfeiture due to such misconduct and restatement under Section 304 of the
Sarbanes-Oxley Act of 2002, or (b) the Committee determines the Participant
either knowingly engaged in or failed to prevent the misconduct, or the
Participant’s actions or inactions with respect to the misconduct and
restatement constituted gross negligence, the Participant shall (i) be required
to reimburse Perrigo for any gain associated with any Option or Stock
Appreciation Right exercised during the 12-month period following the first
public issuance or filing with the SEC (whichever first occurred) of the
financial document embodying such

 

20



--------------------------------------------------------------------------------

financial reporting requirement (the “12-Month Window”), (ii) be required to
reimburse Perrigo the amount of any payment (whether payment is made in cash,
Shares or other property, and including any payment with respect to dividends
and/or dividend equivalents) relating to any RSUs, PSUs, Restricted Shares
and/or Performance Shares earned, accrued or settled during the 12-Month Window,
and (iii) all outstanding Awards that have not yet been settled or exercised
shall be immediately forfeited. In addition, Shares acquired under the Plan
(including Shares acquired through the exercise of Options and/or Stock
Appreciation Rights), and any gains or profits on the sale of such Shares, shall
be subject to any “clawback” or recoupment policy later adopted by Perrigo.

SECTION 17.    EFFECTIVE DATE OF PLAN. This amendment and restatement of the
Plan shall be effective on the date that it is approved by Perrigo’s
shareholders (the “Effective Date”).

 

21



--------------------------------------------------------------------------------

APPENDIX A

2019 LONG-TERM INCENTIVE PLAN

SUB-PLAN GOVERNING AWARDS TAXABLE IN THE STATE OF ISRAEL

 

1.

GENERAL

 

  1.1.

This Appendix A (the “Appendix”) shall apply only to the grant of Awards to
participants who are residents of the state of Israel for Israeli income tax
purposes. The provisions specified hereunder shall form an integral part of the
Perrigo Company plc 2019 Long-Term Incentive Plan (hereinafter: the “Plan”).

 

  1.2.

This Appendix shall comply with Amendment no. 132 of the Israeli Tax Ordinance,
which is effective with respect to Awards granted as of January 1, 2003.

 

  1.3.

This Appendix is to be read as a continuation of the Plan and only modifies
grants made to Israeli Participants so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Appendix does not add to or modify the
Plan in respect of any other category of Participants.

 

  1.4.

The Plan and this Appendix are complimentary to each other and shall be deemed
as one. In any case of contradiction, whether explicit or implied, between the
provisions of this Appendix and the Plan, the provisions set out in the Appendix
shall prevail.

 

  1.5.

Awards granted to non-employee directors and consultants under this Appendix
shall also be subject to the “Consultant and NED Sub-Plan” (Appendix C to the
Plan).

 

  1.6.

Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2.

DEFINITIONS

 

  2.1.

“Affiliate” means any “employing company” within the meaning of Section 102(a)
of the Ordinance.

 

  2.2.

“Approved 102 Award” means an Award granted pursuant to Section 102(b) of the
Ordinance and held in trust by a Trustee for the benefit of the Participant, or
supervised by a Trustee in accordance with the instructions set forth by the
ITA.

 

  2.3.

“Award” means a Restricted Share Unit, a Restricted Share, a Performance Share,
a Performance Unit, a Stock Appreciation Right, and/or an Option granted to
Israeli Participants.

 

  2.4.

“Capital Gain Award” or “CGA” means an Approved 102 Award elected and designated
by the Company to qualify under the capital gain tax treatment in accordance
with the provisions of Section 102(b)(2) of the Ordinance.

 

22



--------------------------------------------------------------------------------

  2.5.

“Controlling Shareholder” shall have the meaning ascribed to it in Section 32(9)
of the Ordinance.

 

  2.6.

“Employee” means a person who is employed by Perrigo or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder, all as determined in Section 102 of the
Ordinance.

 

  2.7.

“ITA” means the Israeli Tax Authorities.

 

  2.8.

“Non-Employee” means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 

  2.9.

“Ordinary Income Award” or “OIA” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

  2.10.

“102 Award” means any Award granted to Employees pursuant to Section 102 of the
Ordinance.

 

  2.11.

“3(i) Award” means any Award granted pursuant to Section 3(i) of the Ordinance
to any person who is a Non-Employee.

 

  2.12.

“Ordinance” means the 1961 Israeli Income Tax Ordinance [New Version] 1961 as
now in effect or as hereafter amended.

 

  2.13.

“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

  2.14.

“Section 3(i)” means section 3(i) of the Ordinance.

 

  2.15.

“Trustee” means any individual appointed by Perrigo to serve as a trustee and
approved by the ITA, all in accordance with the provisions of Section 102(a) of
the Ordinance.

 

  2.16.

“Unapproved 102 Award” means an Award granted pursuant to Section 102(c) of the
Ordinance and not held in trust by a Trustee.

 

3.

ISSUANCE OF AWARDS

 

  3.1.

The persons eligible for participation in the Plan as Participants under this
Appendix shall include any Employees and/or Non-Employees; provided, however,
that (i) Employees may only be granted 102 Awards; and (ii) Non-Employees may
only be granted 3(i) Awards. Each Award Agreement shall state, inter alia, the
type of Award granted (whether a CGA, an OIA, Unapproved 102 Award or a 3(i)
Award).

 

  3.2.

The Company may designate Awards granted to Employees pursuant to Section 102 as
Unapproved 102 Awards or Approved 102 Awards.

 

  3.3.

The grant of Approved 102 Awards shall be made under this Appendix.

 

23



--------------------------------------------------------------------------------

  3.4.

Approved 102 Awards may either be classified as CGAs or OIAs.

 

  3.5.

Non Approved 102 Awards may be granted under this Appendix to any eligible
Employee, unless and until, the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Award under this Appendix and shall remain in
effect until the end of the year following the year during which the Company
first granted Approved 102 Awards. The Election shall obligate the Company to
grant only the type of Approved 102 Award it has elected, and shall apply to all
Participants who were granted Approved 102 Awards during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.

 

  3.6.

All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 4 below.

 

  3.7.

For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Award shall be subject to the terms and conditions set forth in
Section 102.

 

4.

TRUSTEE

 

  4.1.

Approved 102 Awards which shall be granted under this Appendix and/or any Shares
allocated or issued upon exercise of such Approved 102 Awards and/or other
shares received subsequently following any realization of rights, including
without limitation bonus shares, shall be allocated or issued to the Trustee and
held for the benefit of the Participants, or shall be supervised by the Trustee
in accordance with the instructions set forth by the ITA, for such period of
time as required by Section 102 or any regulations, rules or orders or
procedures promulgated thereunder (the “Holding Period”). In the case the
requirements for Approved 102 Awards are not met, then the Approved 102 Awards
may be regarded as Unapproved 102 Awards, all in accordance with the provisions
of Section 102.

 

  4.2.

Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon the grant or the exercise of Approved 102 Awards
prior to the full payment of the Participant’s tax liabilities arising from
Approved 102 Awards which were granted to him and/or any Shares allocated or
issued upon the grant and/or exercise of such Approved 102 Awards.

 

  4.3.

With respect to any Approved 102 Awards, subject to the provisions of
Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, a Participant shall not sell or release from trust any Share
received upon the grant and/or exercise of an Approved 102 Award and/or any
share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Holding Period required
under Section 102 of the Ordinance. Notwithstanding the above, if any such sale
or release occurs during the Holding Period, the sanctions under Section 102 of
the Ordinance and under any rules or regulations or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Participant
only.

 

24



--------------------------------------------------------------------------------

  4.4.

Upon receipt of Approved 102 Award, the Participant will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with this Appendix, or any Approved 102
Award or Share granted to him thereunder.

 

  4.5.

In order to ensure the full payment of tax by an Israeli Participant the
Company, at its own discretion may deposit the Unapproved 102 Award which shall
be granted under this Appendix and/or any Shares allocated or issued upon
exercise of such Unapproved 102 Awards and/or other shares received subsequently
following any realization of rights, including without limitation bonus shares,
with the Trustee which shall hold such Awards, for the benefit of the
Participants for such period of time as determined by the Company.

 

5.

FAIR MARKET VALUE

Without derogating from Section 2(s) of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, as
long as at the date of grant Perrigo’s shares are listed on any established
stock exchange or a national market system, the fair market value of the Shares
at the date of grant shall be determined in accordance with the average value of
Perrigo’s shares on the thirty (30) trading days preceding the date of grant.

 

6.

EXERCISE OF OPTIONS OR SARs

Options or SARs shall be exercised by the Participant in accordance with the
provisions of the Plan and section 4 above, and with regard to an Approved 102
Award, in accordance with the requirements of Section 102.

 

7.

VESTING OF AWARDS

Awards shall vest in accordance with the provisions of the Plan and section 4
above, and with regard to an Approved 102 Award, in accordance with the
requirements of Section 102.

 

8.

SETTLEMENT OF 102 AWARDS

Notwithstanding anything to the contrary in the Plan, the settlement of 102
Awards shall be in Shares only.

 

9.

PERFORMANCE AWARDS

 

  9.1.

Performance Awards granted to Israeli Participants under this Appendix, shall
state specifically within the Award Agreement, the maximum amount of Shares to
which the Participant may be entitled, subject to achieving the Maximum
performance criteria (the “Maximum Amount”). Following the end of each
Performance Period, the Committee shall certify the extent to which the
performance criteria and other conditions of the Award are achieved, and the
number of Shares which shall be delivered to the Participant accordingly.

 

25



--------------------------------------------------------------------------------

  9.2.

If the number of Shares delivered to the Participant following the achievement
of the performance criteria is greater than the Maximum Amount, then such excess
amount of Shares shall be treated as a new Award for all intents and purposes,
including for the purpose of Sections 4 and 5 of this Appendix.

 

10.

[RESERVED]

 

11.

DIVIDEND EQUIVALENTS

As long as 102 Awards are held or supervised by the Trustee, any Dividend
Equivalent distributed to the Participant shall be deposited with the Trustee
and shall be subject to the terms and conditions of Section 102.

 

12.

ASSIGNABILITY AND SALE OF AWARDS

All rights of the Participant over the Awards or the Shares issued thereunder
are personal, cannot be transferred, assigned, pledged, mortgaged, or given as
collateral and no right with respect to them may be given to any third party
whatsoever, other than by will or laws of descent and distribution, unless and
until actual payment of all taxes required to be paid upon such transfer,
assignment, pledge or mortgage has been made to the tax assessor, and the tax
assessor confirmed that all taxes required to be paid upon such transfer,
assignment, pledge or mortgage have been paid.

 

13.

INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

  13.1.

With regards to Approved 102 Awards, the provisions of the Plan and/or the
Appendix and/or the Award Agreement shall be subject to the provisions of
Section 102, the Tax Assessing Officer’s permit, and other instructions set
forth by the ITA from time to time. The said provisions, permit and instructions
shall be deemed an integral part of the Plan and of the Appendix and of the
Award Agreement.

 

  13.2.

Any provision of Section 102, the said permit, and/or the said instructions
which is necessary in order to receive and/or to keep any tax benefit pursuant
to Section 102, which is not expressly specified in the Plan or the Appendix or
the Award Agreement, shall be considered binding upon the Company and the
Participants.

 

14.

DIVIDEND

Subject to Perrigo’s incorporation documents and the provisions of the Plan and
the Award Agreement, with respect to all Restricted Shares and all Shares
allocated or issued upon the exercise of Options (but excluding, for avoidance
of any doubt, any Restricted Share Units, Performance Shares and unexercised
Options) and held by the Participant or by the Trustee as the case may be, the
Participant shall be entitled to receive dividends in accordance with the
quantity of such shares, and subject to any applicable taxation on distribution
of dividends, and when applicable subject to the provisions of Section 102 and
the rules, regulations or orders promulgated thereunder.

 

26



--------------------------------------------------------------------------------

15.

TAX CONSEQUENCES

 

  15.1.

Any tax consequences arising from the grant of Awards, vesting of Awards or the
exercise of any Option, or the disposal of the Shares covered thereby or from
any other event or act (of the Company, the Trustee and/or the Participant),
hereunder, shall be borne solely by the Participant. The Company and/or the
Trustee shall withhold taxes according to the requirements under the applicable
laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Participant shall agree to indemnify the Company and/or the
Trustee and hold them harmless against and from any and all liability for all
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant.

 

  15.2.

The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to a Participant until all required payments have
been fully made.

 

  15.3.

With respect to Unapproved 102 Awards, if the Participant ceases to be employed
by the Company, the Participant shall extend to the Company a security or
guarantee for the payment of tax due at the time of sale of Shares, all in
accordance with the provisions of Section 102 and the rules, regulation or
orders promulgated thereunder.

 

16.

GOVERNING LAW & JURISDICTION

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel-Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Appendix.

 

27



--------------------------------------------------------------------------------

APPENDIX B

2019 LONG-TERM INCENTIVE PLAN

SUB-PLAN GOVERNING AWARDS TAXABLE IN THE REPUBLIC OF IRELAND

 

1

GENERAL

 

1.1

This Appendix B establishes a sub-plan (the “Irish Sub-Plan”) to the 2019
Long-Term Incentive Plan (the “Plan”) for purposes of employees and directors
who are either resident in the Republic of Ireland for tax purposes or who are
subject to Irish taxation in relation to their Awards under the Plan and who are
granted Restricted Shares that are intended to meet the requirements of a Clog
Scheme under Irish tax law.

 

1.2

All terms that are not otherwise defined herein shall have the same meaning as
set forth in the Plan.

 

2

TERMS OF IRISH SUB-PLAN

 

2.1

The following definitions shall be inserted into Section 2:

“Restricted Share Trust” means the trust established by Perrigo;

“Retention Period” in connection with any of a Participant’s Restricted Shares
means the period beginning on the date an award of Restricted Shares is made and
ending on the 30th day after the fifth anniversary of that date, or such other
period (between one year and five years plus 30 days) as the Committee may from
time to time determine with respect to an allocation of Restricted Shares
provided always that such period shall be set out in the Award Agreement
relating to such Restricted Shares;

 

2.2

The definition of Award Agreement in Section 2 shall be deleted and replaced
with the following:

“Award Agreement” means a written agreement, contract or other instrument in
such form as may from time to time be settled by the Committee which is entered
into by Perrigo and a Participant setting out specific contractual terms
restricting the Participant’s ability to deal with or realise value in the
Restricted Shares during the designated Retention Period and signed by both
Perrigo and the Participant;

 

2.3

The definition of Restricted Share in Section 2 shall be deleted and replaced
with the following:

“Restricted Share” means an Award of Restricted Shares under this Irish
Sub-Plan, or (where the context so requires) any other Award under the Plan
(including any sub-plan) whereby the Shares subject to that Award to which a
Participant becomes entitled at grant, vesting, exercise or settlement (as the
case may be) are designated as Restricted Shares for a Retention Period under
this Irish Sub-Plan within the meaning of Section 128D(3)(a) of the Irish Taxes
Consolidation Act 1997, such shares also being forfeitable shares in accordance
with Section 8(c) as amended under this Irish Sub-Plan.

 

28



--------------------------------------------------------------------------------

2.4

Section 5 shall be deleted and replaced with the following:

SECTION 5. ELIGIBILITY. Any Employee or director of the Company shall be
eligible to be selected as a Participant under the Irish Sub-Plan.

 

2.5

Section 8 shall be deleted and replaced with the following:

SECTION 8. RESTRICTED SHARES.

(a)    GRANT OF AWARDS. Restricted Share Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in connection with the vesting,
exercise or settlement (as the case may be) of other Awards granted under the
Plan. The provisions of Restricted Share Awards need not be the same with
respect to each recipient. Restricted Share Awards may be subject to performance
criteria in relation to any performance period as the Committee may determine
when the Restricted Share Award is granted.

(b)    REGISTRATION. Any Restricted Shares issued or awarded hereunder shall be
held in the Restricted Share Trust for the duration of the Retention Period and
subject to the provisions of the trust deed and Section 128D of the Taxes
Consolidation Act 1997.

(c)    FORFEITURE. Except as set forth in Section 12 (as amended by the Irish
Sub-Plan) or otherwise determined by the Committee at the time of grant, upon a
Participant’s Termination Date for any reason during the Retention Period, all
Restricted Shares still subject to restriction shall be forfeited by the
Participant and reacquired by Perrigo whereupon as a result of the forfeiture
the Participant will cease to have any beneficial interest in the Restricted
Shares so forfeited and will not be entitled to receive, directly or indirectly,
consideration in money or money’s worth in respect of the forfeited shares in
excess if the consideration given by the Participant for the acquisition of the
Restricted Shares. If as a result of any forfeiture of Shares under this
Section 8(c) the Participant obtains a refund of any taxes paid in respect of
the award of Restricted Shares, the Participant shall be obliged to return such
refund to Perrigo immediately upon receipt, unless the Committee determines
otherwise in its absolute discretion.

(d)    PERFORMANCE CRITERIA. The Committee shall specify in the Award Agreement
the extent to which forfeiture applies to a Restricted Share Award at the end of
the applicable Retention Period as a result of performance criteria not being
achieved, or partially being achieved, in relation to the applicable performance
period.

 

2.6

Section 12(b) shall be deleted and replaced with the following:

(b) OPTIONS AND STOCK APPRECIATION RIGHTS. Unless otherwise determined by the
Committee with respect to an Award of Options and Stock Appreciation Rights as
provided in the applicable Award Agreement, and subject to the terms of the
Plan, the following provisions shall apply to Options and Stock Appreciation
Rights on a Participant’s Termination Date.

 

29



--------------------------------------------------------------------------------

(1)    DEATH, DISABILITY, RETIREMENT. If the Participant’s Termination Date
occurs due to the Participant’s death, Disability or Retirement the
Participant’s outstanding Options and Stock Appreciation Rights shall
immediately vest in full and may thereafter be exercised in whole or in part by
the Participant (or the duly appointed fiduciary of the Participant’s estate or
Beneficiary in the case of death, or conservator of the Participant’s estate in
the case of Disability) at any time prior to the expiration of the respective
terms of the Options or Stock Appreciation Rights, as applicable.

(2)    INVOLUNTARY TERMINATION FOR ECONOMIC REASONS. If the Participant’s
Termination Date occurs by reason of Involuntary Termination for Economic
Reasons, the Participant may exercise his or her Options and Stock Appreciation
Rights, to the extent vested, at any time prior to the earlier of (i) the date
which is 30 days after the date which is 24 months after such Termination Date,
or (ii) the expiration of the respective terms of the Options or Stock
Appreciation Rights. Any Options or Stock Appreciation Rights that are not
vested at such Termination Date, but are scheduled to vest during the 24-month
period following the Termination Date, shall continue to vest during such
24-month period according to the vesting schedule in effect prior to such
Termination Date. Any Options or Stock Appreciation Rights that are not
scheduled to vest during such 24-month period will be forfeited on the
Termination Date. Notwithstanding the foregoing, if the Participant’s
Termination Date occurs for a reason that is both described in this
Section 12(b)(2) and in Section 13(a), the special vesting rules described in
Section 13(a) shall apply in lieu of the vesting rules described in this
Section 12(b)(2).

If the Participant dies after the Termination Date while his or her Options or
Stock Appreciation Rights remain exercisable under this paragraph (2), the duly
appointed fiduciary of the Participant’s estate or his or her Beneficiary may
exercise the Options and Stock Appreciation Rights (to the extent that such
Options and Stock Appreciation Rights were vested and exercisable prior to
death), at any time prior to the later of the date which is (i) 30 days after
the date which is 24 months after the Participant’s Termination Date, or (ii) 12
months after the date of death, but in no event later than the expiration of the
respective terms of the Options and Stock Appreciation Rights.

(3)    TERMINATION FOR CAUSE. If the Participant’s Termination Date is for
Cause, at the time such notice of termination is given by the Company the
Participant’s right to exercise his or her Options and Stock Appreciation Rights
shall terminate. If within 60 days of a Participant’s Termination Date the
Company discovers circumstances which would have permitted it to terminate the
Participant’s employment or service for Cause, such Termination Date shall be
deemed to have occurred for reasons of Cause. Any Shares, cash or other property
paid or delivered to the Participant under the Plan within 60 days of such
Termination Date shall be forfeited and the Participant shall be required to
repay such amount to the Company.

 

30



--------------------------------------------------------------------------------

(4)    OTHER TERMINATION OF EMPLOYMENT OR SERVICE. If the Participant’s
Termination Date occurs for reasons other than as described in this
Section 12(b), the Participant shall have the right to exercise his or her
Options and Stock Appreciation Rights at any time prior to the earlier of
(i) the date which is three months after such Termination Date, or (ii) the
expiration date of the respective terms of the Options or Stock Appreciation
Rights, as applicable, but only to the extent such Option or Stock Appreciation
Right, as applicable, was vested prior to such Termination Date. Any Options or
Stock Appreciation Rights which are not vested at such Termination Date shall be
forfeited on the Termination Date.

If the Participant dies after the Termination Date while his or her Options or
Stock Appreciation Rights remain exercisable under this paragraph (4), the duly
appointed fiduciary of the Participant’s estate or his or her Beneficiary may
exercise the Options or Stock Appreciation Rights (to the extent that such
Options or Stock Appreciation Rights were vested and exercisable prior to
death), at any time prior to the earlier of (i) 12 months after the date of
death, or (ii) the expiration of the respective terms of the Options or Stock
Appreciation Rights, as applicable.

 

2.7

A new Section 12(e) shall be inserted as follows:

(e)    RESTRICTED SHARES. Unless otherwise determined by the Committee with
respect to an Award of service-based vesting Restricted Shares as provided in
the applicable Award Agreement, and subject to the terms of the Plan, the
following provisions shall apply to service-based vesting Restricted Shares on a
Participant’s Termination Date.

(1)    DEATH. If the Participant’s Termination Date occurs due to the
Participant’s death prior to the end of the Retention Period applicable to his
Restricted Shares, the Retention Period with respect to those Restricted Shares
shall lapse.

(2)    DISABILITY; RETIREMENT. If the Participant’s Termination Date occurs by
reason of Disability or Retirement the Participant may continue to hold those
Restricted Shares for the remainder of the Retention Period.

(3)    INVOLUNTARY TERMINATION FOR ECONOMIC REASONS. If the Participant’s
Termination Date occurs by reason of Involuntary Termination for Economic
Reasons within 24 months of the end of the Retention Period applicable to his
Restricted Shares, the Participant may continue to hold those Restricted Shares
for the remainder of the Retention Period. If the Participant’s Termination Date
occurs by reason of Involuntary Termination for Economic Reasons more than 24
months before the end of the Retention Period applicable to his Restricted
Shares those Restricted Shares will be forfeited on the Termination Date.
Notwithstanding the foregoing, if the Participant’s Termination Date occurs for
a reason that is both described in this Section 12(e)(3) and in Section 13(a),
the special vesting rules described in Section 13(a) shall apply in lieu of the
vesting rules described in this Section 12(e)(3).

 

31



--------------------------------------------------------------------------------

(4)    TERMINATION FOR CAUSE. If the Participant’s Termination Date is for
Cause, at the time such notice of termination is given by the Company the
Participant’s Restricted Shares will be forfeited. If within 60 days of a
Participant’s Termination Date the Company discovers circumstances which would
have permitted it to terminate the Participant’s employment or service for
Cause, such Termination Date shall be deemed to have occurred for reasons of
Cause. Any Shares, cash or other property paid or delivered to the Participant
under the Plan within 60 days of such Termination Date shall be forfeited and
the Participant shall be required to repay such amount to the Company.

(5)    OTHER TERMINATION OF EMPLOYMENT OR SERVICE. If the Participant’s
Termination Date occurs for reasons other than as described in this
Section 12(d), the Participant’s Restricted Shares will be forfeited on the
Termination Date unless the Committee determines that the Participant may
continue to hold his Restricted Shares for the remainder of the Retention Period
applicable to those Restricted Shares.

 

32



--------------------------------------------------------------------------------

APPENDIX C

2019 LONG-TERM INCENTIVE PLAN

CONSULTANT AND NON-EMPLOYEE DIRECTOR SUB-PLAN

 

1

GENERAL

 

1.1

This Appendix C establishes a sub-plan (the “Consultant and NED Sub-Plan”) to
the 2019 Long-Term Incentive Plan (the “Plan”) for awards granted to
non-employee directors and consultants. In order to reflect that Awards granted
under the Plan are granted under an “employees’ share scheme” as defined under
Irish tax law, (a) references to directors and consultants have been removed
from the Plan, and (b) this Appendix C establishes a sub-plan for the purpose of
granting Awards to Consultants and Non-Employee Directors (as defined below) of
Perrigo Company plc and its Affiliates.

 

1.2

All terms that are not otherwise defined herein shall have the same meaning as
set forth in the Plan.

 

2

Terms of Consultant and NED Sub-Plan

 

2.1

This Consultant and NED Sub-Plan is hereby established as a sub-plan to the
Plan. The provisions of the Plan shall apply in their entirety to awards made
under this Consultant and NED Sub-Plan save and except only as set out in Rules
2.2 to 2.6 below.

 

2.2

Definitions

 

  2.2.1

The following definitions shall be inserted for the purposes of the Consultant
and NED Sub-Plan:

“Consultant” means a consultant, adviser or other person retained by the Company
to render significant services to the Company.

“Non-Employee Director” means a director of the Company who is not an active
employee of the Company.

 

  2.2.2

The following terms as defined in the Plan shall be deleted and replaced with
the following for the purposes of the Consultant and NED Sub-Plan:

“Participant” means any person who is a Consultant or Non-Employee Director.

“Retirement” means a Participant’s Termination Date which occurs (i) pursuant to
a voluntary early retirement program approved by the Board or the Committee,
(ii) after attaining age 65, or (iii) after attaining age 60 with ten or more
years of service with the Company. For this purpose, a year of service shall be
a completed 12-month period of service beginning on the first day of the
Participant’s service with the Company as a Non-Employee Director or Consultant,
or an anniversary of such date.

 

33



--------------------------------------------------------------------------------

“Termination Date” means the date that a Participant both ceases to be a
Non-Employee Director or Consultant and ceases to perform any material services
for the Company, including, but not limited to, advisory or consulting services
or services as a member of the Board.

 

2.3

Section 3(a) of the Plan is amended by the addition of the following sentence at
the end of that clause:

Decisions of the Committee in respect of the Consultant and NED Sub-Plan shall
be final, conclusive and binding upon all persons including the Company, any
Participant, and shareholder and any Consultant and Non-Employee Director.

 

2.4

Section 4(c) of the Plan is amended so that the first sentence reads as follows:

No individual Consultant may be granted Awards in any one calendar year with
respect to more than 400,000 Shares, and no individual Non-Employee Director may
be granted Awards in any one calendar year with respect to more than 25,000
Shares.

 

2.5

Section 5 of the Plan is amended by replacing it with the following:

SECTION 5. ELIGIBILITY. Any Non-Employee Director or Consultant shall be
eligible to be selected as a Participant. Awards may be granted Non-Employee
Directors or Consultants of the Company or Affiliates who are foreign nationals
or who are resident or taxable on the Award outside the United States, or both,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable in order to
recognize differences in local law or tax policy. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Participants on
assignments outside their home country.

 

2.6

Section 6(d) of the Plan is amended by the addition of the following sentence at
the end of that clause:

Payment of the option price of any Option granted to a Consultant or
Non-Employee Director shall be settled only in accordance with a method that is
in compliance with applicable Irish company law.

 

2.7

Section 16(b) of the Plan is amended by deleting the words “Employee or” and
“Employees or” from the first sentence.

 

2.8

Section 16(g) of the Plan is amended by the addition of the following sentence
at the end of that clause:

Withholding taxes applicable to any Awards to a Consultant or Non-Employee
Director shall be settled only in accordance with a method that is in compliance
with applicable Irish company law.

 

34